Order filed August 12, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                            NO. 14-14-00320-CV
                               ___________
                          DARYL GREEN, Appellant
                                        V.
                    GROCERS SUPPLY CO. INC, Appellee


      On Appeal from the County Court at Law No. 3 & Probate Court
                         Brazoria County, Texas
                    Trial Court Cause No. 530200003


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the County Court at Law No. 3 & Probate Court informed this court that
appellant had not made arrangements for payment for the reporter’s record. On
April 30, 2014, the clerk of this court notified appellant that we would consider
and decide those issues that do not require a reporter=s record unless appellant,
within 15 days of notice, provided this court with proof of payment for the record.
See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM